DETAILED ACTION
This Office Action is responsive to the Amendment filed 19 May 2022.  Claims 1-

20 are now pending.  The Examiner acknowledges the amendments to claims 1, 3, 7, 9, 

14, 15 and 17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite as line 5 recites “one or more operations, comprising” at least five steps which would seem to constitute “operations” and not “one…operation”.  Moreover, it is unclear if “operations” refers to the claimed steps or not.  For purposes of examination, claim 8 is being construed as requiring all five of the steps/operations recited in the claim as opposed to just “one or more” as recited at line 5.  
Claim 15 is indefinite as line 2 recites “to perform an operation, comprising:” however, this recitation is followed by at least five steps which would seem to constitute “operations” and not “an operation”.  Moreover, it is unclear if “an operation” refers to the claimed steps or not.  For purposes of examination, claim 15 is being construed as requiring all five of the steps recited in lines 4-15 as opposed to just “an operation” as recited at lines 2-3.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Llacer (U.S. Patent No. 6,411,675).  Regarding claim 1, Llacer discloses a method for generating a voxel-based quadratic penalty model for automatic intensity modulated radiation therapy (IMRT) treatment planning (col. 1, lines 26-37), comprising: generating, by a computing system (col. 4, lines 5-13), an initial assignment of threshold values to a penalty function (col. 4, lines 49-65; col. 10, lines 54-66; col. 11, lines 57-64 and Fig. 7) of the voxel-based quadratic penalty model (col. 5, lines 3-11; col. 8, lines 57-67 and col. 11, lines 11-24) for IMRT treatment planning; receiving, by the computing system, an update to a dose value associated with the IMRT treatment planning (col. 9, lines 29-46); dynamically updating, by the computing system, the threshold values based on the update to the dose value (col. 9, lines 41-46); and continuing, by the computing system, to iterate the threshold values based on further updates to the dose value (col. 9, lines 54-64).  
However, while Llacer fails to disclose conducting, by the computing system, automatic intensity modulated radiation therapy based on the voxel-based quadratic penalty model and the iterated threshold values, Llacer makes such obvious as Llacer discloses application of the voxel-based quadratic penalty method in IMRT (col. 1, lines 26-37) and the delivery of a set of beam fluxes which achieve desired results of the therapist in order to treat a tumor or other abnormality (col. 8, lines 9-14 and col. 10, lines 10-53).  
	Regarding claim 2, Llacer discloses wherein the threshold values are initially representative of idealized planning target volume coverage (“Introduction”).  Regarding claim 3, Llacer discloses wherein continuing, by the computing system, to iterate the threshold values based on the further updates to the dose value comprises: relaxing the threshold values from the idealized planning target volume coverage to a reference dose volume histogram (col. 10, lines 22-53). Regarding claim 4, Llacer discloses the penalty function comprises a primary penalty and a secondary penalty (col. 2, lines 31-33). Regarding claim 5, Llacer discloses wherein the primary penalty pulls the dose value toward a reference dose volume histogram by penalizing dose deviations from the threshold values (col. 10, lines 18-22 and 54-67). Regarding claims 6 and 7, Llacer discloses wherein the secondary penalty pulls the dose value towards an ideal value or “desired dose” (during course of optimization, cost function and change in cost leads to convergence and indication of desired dose (col. 10, lines 10-67 and col. 9, lines 54-67 – col. 10, lines 1-9). 
Regarding claim 8, Llacer discloses a system for generating a voxel-based quadratic penalty model for automatic intensity modulated radiation therapy (IMRT) treatment planning (col. 1, lines 26-37), comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor (Fig. 3 and col. 7, lines 26-45; and col. 4, lines 5-13), perform an operation comprising: generating, by a computing system, an initial assignment of threshold values to a penalty function (col. 4, lines 49-65; col. 10, lines 54-66; col. 11, lines 57-64 and Fig. 7) of the voxel-based quadratic penalty model (col. 5, lines 3-11; col. 8, lines 57-67 and col. 11, lines 11-24) for IMRT treatment planning (col. 1, lines 26-37); receiving, by the computing system, an update to a dose value associated with the IMRT treatment planning (col. 9, lines 29-46); dynamically updating, by the computing system, the threshold values based on the update to the dose value (col. 9, lines 41-46); and continuing, by the computing system, to iterate the threshold values based on further updates to the dose value (col. 9, lines 54-64).   
However, while Llacer fails to disclose explicitly conducting automatic intensity modulated radiation therapy based on the voxel-based quadratic penalty model and the iterated threshold values, Llacer makes such obvious as Llacer discloses application of the voxel-based quadratic penalty method in IMRT (col. 1, lines 26-37) and the delivery of a set of beam fluxes which achieve desired results of the therapist in order to treat a tumor or other abnormality (col. 8, lines 9-14 and col. 10, lines 10-53).  
Regarding claim 9, Llacer discloses wherein the threshold values are initially representative of idealized planning target volume coverage (“Introduction”).  Regarding claim 10, Llacer discloses wherein continuing to iterate the threshold values based on the further updates to the dose value comprises: relaxing the threshold values from the idealized planning target volume coverage to a reference dose volume histogram (col. 10, lines 22-53). Regarding claim 11, Llacer discloses the penalty function comprises a primary penalty and a secondary penalty (col. 2, lines 31-33). Regarding claim 12, Llacer discloses wherein the primary penalty pulls the dose value toward a reference dose volume histogram by penalizing dose deviations from the threshold values (col. 10, lines 18-22 and 54-67). Regarding claims 13 and 14, Llacer discloses wherein the secondary penalty pulls the dose value towards an ideal value or “desired dose” (during course of optimization, cost function and change in cost leads to convergence and indication of desired dose (col. 10, lines 10-67 and col. 9, lines 54-67 – col. 10, lines 1-9). 
Regarding claim 15, Llacer discloses a non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor, cause the processor to perform an operation, comprising: generating, by a computing system (col. 4, lines 5-13), an initial assignment of threshold values to a penalty function (col. 4, lines 49-65; col. 10, lines 54-66; col. 11, lines 57-64 and Fig. 7) of the voxel-based quadratic penalty model (col. 5, lines 3-11; col. 8, lines 57-67 and col. 11, lines 11-24) for IMRT treatment planning; receiving, by the computing system, an update to a dose value associated with the IMRT treatment planning (col. 9, lines 29-46); dynamically updating, by the computing system, the threshold values based on the update to the dose value (col. 9, lines 41-46); and continuing, by the computing system, to iterate the threshold values based on further updates to the dose value (col. 9, lines 54-64).  
However, while Llacer fails to disclose conducting, by the computing system, automatic intensity modulated radiation therapy based on the voxel-based quadratic penalty model and the iterated threshold values, Llacer makes such obvious as Llacer discloses application of the voxel-based quadratic penalty method in IMRT (col. 1, lines 26-37) and the delivery of a set of beam fluxes which achieve desired results of the therapist in order to treat a tumor or other abnormality (col. 8, lines 9-14 and col. 10, lines 10-53).  
Regarding claim 16, Llacer discloses wherein the threshold values are initially representative of idealized planning target volume coverage (“Introduction”).  Regarding claim 17, Llacer discloses wherein continuing, by the computing system, to iterate the threshold values based on the further updates to the dose value comprises: relaxing the threshold values from the idealized planning target volume coverage to a reference dose volume histogram (col. 10, lines 22-53). Regarding claim 18, Llacer discloses the penalty function comprises a primary penalty and a secondary penalty (col. 2, lines 31-33). Regarding claim 19, Llacer discloses wherein the primary penalty pulls the dose value toward a reference dose volume histogram by penalizing dose deviations from the threshold values (col. 10, lines 18-22 and 54-67). Regarding claim 20, Llacer discloses wherein the secondary penalty pulls the dose value towards an ideal value or “desired dose” (during course of optimization, cost function and change in cost leads to convergence and indication of desired dose (col. 10, lines 10-67 and col. 9, lines 54-67 – col. 10, lines 1-9). 

Response to Arguments
Applicant’s arguments filed 19 May 2022 with respect to the objections to the claims and the Specification have been fully considered and are persuasive.  The objections to the claims and the Specification has been withdrawn. 

Applicant’s arguments filed 19 May 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 101 has been withdrawn in light of the amendments.

Applicant’s arguments filed 19 May 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive aside from the rejections maintained above with respect to claims 8 and 15.  Applicant notes that such rejections were resolved via amendment to the respective claims, however that amendment is not clear in the claims.  

Applicant’s arguments filed 19 May 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 103 citing Long in view of O’Connor have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791